PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/152,391
Filing Date: 4 Oct 2018
Appellant(s): Hsu et al.



__________________
Robert A. Jensen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/14/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding independent claims 1 and 12, the appellant mainly argued that Maligeorgos’ crystal does not satisfy the language “does not include an electromechanical resonator” recited in claims 1 and 12 (See Brief, Argument section, page 3-6).  The examiner respectfully disagrees with the appellant’s argument.  
The claim is broadly written and does not actually say that there are not any electromechanical resonators, as appellant argues. The specification shows at least three possible electromechanical resonators and the examiner interprets “does not include an electromechanical resonator” such that as long as one of crystal, BAW, or MEMs is not used, it reads on “does not include an electromechanical resonator”. 
In this instant case, the on-chip oscillator is an active oscillator having at least one active component (i.e. transistor and or amplifier) and a crystal 154 (See fig. 13 and Fig.14:154 and Par.77), and does not include an electromechanical resonator (Fig.13 and Fig.14:154 and Par.77, includes a crystal but not a bulk acoustic wave (BAW) resonator or microelectromechanical system (MEMS) resonator as disclosed in the Applicants Published specification (par.18, lines 12-13), using BRI this reads on the broadly claimed limitation of “does not include an electromagnetic resonator”).

First, Maligeorgos does disclose an on-chip oscillator which is an active oscillator having at least one active component (i.e. transistor and or amplifier) and a crystal 154 (See fig. 13), and does not include an electromechanical resonator such as bulk acoustic wave (BAW) resonator or microelectromechanical system (MEMS) resonator as disclosed in the specification (paragraph 0018, lines 12-13).  
Second, even if the appellant was trying to claim crystal-less oscillator, the modified oscillator of Maligeorgos would arrive to the claimed oscillator.  In this instant, since Maligeorgos does suggest an electrical model of the crystal 154 (See fig. 14 and paragraph [0077]), wherein the electrical model, as definition, is “an electrical equivalent circuit that represents the behavior of an electrical device” and Maligeorgos further suggests oscillator topologies other than a Colpitt topology can be used (See paragraph [0075]); therefore, it would have been obvious to one skilled in the art to replace the actual crystal 154 with the electrical equivalent circuit, as shown in figure 14, to form a crystal-less oscillator (i.e. an active oscillator that does not include an electromechanical resonator such as a crystal), for the advantage of providing a higher degree of freedom and greater flexibility in circuit design, by utilizing various types of oscillator, in order to accommodate the design intention.

Regarding claim 4, the appellant argued that Maligeorgos does not describe an on-chip oscillator (See Brief, Argument section, page 11). The examiner respectfully disagrees with the appellant’s arguments because Maligeorgos does disclose the on-chip oscillator (See Maligeorgos, fig. 2 and paragraph [0036]).
Regarding claims 5 and 16, the appellant argued that Maligeorgos does not describe the reference clock output by the active oscillator, as recited by claims 1 and 12, acts as the LO signal directly, as required by claims 5 and 16 (See Brief, Argument section, page 11).  The examiner respectfully disagrees with the appellant’s arguments because Maligeorgos does disclose the reference clock with an LO frequency (i.e. LO signal derived from the reference clock) is supplied to the front-end circuit, and the reference clock (i.e. reference clock with LO frequency) received by the front-end circuit acts as the LO signal directly (See Maligeorgos, fig. 2).







Respectfully submitted,
January 24, 2022
/TUAN A TRAN/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        
Conferees:
/WESLEY L KIM/Supervisory Patent Examiner, Art Unit 2648      

                                                                                                                                                                                                  /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.